In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00078-CR
______________________________


MARC RUSSELL HICKEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 35436-A





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	In this appeal, Marc Russell Hickey appeals his convictions for aggravated assault and failure
to stop and render aid.  See Tex. Penal Code Ann. § 22.02(a)(2) (Vernon Supp. 2007); Tex.
Transp. Code Ann. § 550.021 (Vernon Supp. 2007).  Hickey was sentenced to forty-five years'
imprisonment on his conviction for aggravated assault and to five years' imprisonment on his
conviction for failure to stop and render aid.  These sentences run concurrently with two other
sentences in companion cases in which Hickey has appealed his convictions of evading detention
(cause number 06-07-00077-CR) and aggravated assault on a police officer (cause number 06-07-00079-CR). 
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
issued this day in Hickey v. State, cause number 06-07-00077-CR, we affirm the judgment of the trial
court.




						Josh R. Morriss
						Chief Justice

Date Submitted:	January 23, 2008
Date Decided:		January 24, 2008
 
Do Not Publish

Do Not Publish
1. Whytus appeals from seven convictions, all for aggravated assault with a deadly weapon,
cause numbers 06-08-00167-CR through 06-08-00173-CR.